

Exhibit 10.3
TERMINATION AMENDMENT
Effective April 30, 2017


To


Intercompany Agreement,
dated January 1, 2010,
(“Agreement”)


between


ING Life Insurance and Annuity Company
(nka Voya Retirement Insurance and Annuity Company)


And


Directed Services LLC


Whereas, Voya Retirement Insurance and Annuity Company (“VRIAC”) and Directed
Services LLC (“DSL”) entered into an Intercompany Agreement, effective as of
January 1, 2010 (the Intercompany Agreement, as amended, is hereinafter referred
to as the “Agreement”);


Whereas, the parties wish to terminate the Agreement effective as of the close
of business on April 30, 2017 (the “Effective Date”)


Now, therefore, the parties mutually agree as follows:


In accordance with Section 8 of the Agreement, VRIAC and DSL mutually
acknowledge and agree that the Agreement (other than the payment provisions and
calculation obligations of Section 1 with respect to all periods up to and
including the Effective Date) shall terminate and be of no further force and
effect from and after the Effective Date. As a result of payment for all periods
up to and including the Effective Date in accordance with Section 1 of the
Agreement, the parties hereby acknowledge and agree that all of DSL’s payment
obligations in respect of the Agreement shall be fully discharged, released and
terminated.


This Amendment is effective as of the Effective Date.


IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
caused this Amendment to be duly executed by their authorized representatives on
June 29, 2017.


Directed Services LLC    Voya Retirement Insurance and Annuity Company






By:_/s/Megan Huddleston____________    By:_/s/ Elizabeth
Schroeder_________________
Name:_Megan Huddleston____________    Name:__ Elizabeth Schroeder_______________
Title:_SVP and Assistant Secretary_______    Title:_Vice
President_______________________


